Exhibit 10.2

 

TENDER AND SUPPORT AGREEMENT

 

TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of June 1, 2015, is by
and among GameStop Corp., a Delaware corporation (“Parent”), Gadget
Acquisition, Inc., a Delaware corporation and a direct, wholly-owned Subsidiary
of Parent (“Sub”), and Eric Semler (“Stockholder”).

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Sub, and
Geeknet, Inc., a Delaware corporation (the “Company”), will enter into an
Agreement and Plan of Merger, dated as of the date hereof, in the form attached
hereto as Exhibit A and as may be amended from time to time in accordance with
its terms (the “Merger Agreement”), which provides, among other things, for Sub
to commence a tender offer for all of the outstanding shares of Company Common
Stock (as defined below) (the “Offer”) and the merger of Sub with and into the
Company (the “Merger”) upon the terms and subject to the conditions set forth in
the Merger Agreement (capitalized terms used herein without definition shall
have the respective meanings specified in the Merger Agreement);

 

WHEREAS, Stockholder is, as of the date hereof, the record and/or beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which meaning will apply for all purposes of this
Agreement) of the number of shares of Common Stock, par value $0.001 per share
(the “Company Common Stock”), of the Company set forth opposite the name of
Stockholder on Schedule I hereto (together with any shares of Company Common
Stock and of the Company which Stockholder may acquire at any time in the future
during the term of this Agreement, the “Shares”); and

 

WHEREAS, as a condition to the willingness of Parent and Sub to enter into the
Merger Agreement and as an inducement and in consideration therefor, Stockholder
has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

SECTION 1. Representations and Warranties of Stockholder. Stockholder hereby
represents and warrants to Parent and Sub as follows:

 

(a) Stockholder (i) is the record and/or beneficial owner of the shares of
Company Common Stock set forth opposite Stockholder’s name on Schedule I to this
Agreement and (ii) except as set forth in Schedule I to this Agreement,
Stockholder does not hold or have any beneficial ownership interest in any other
shares of Company Common Stock or any other Equity Interest (as defined below)
in the Company.

 

(b) Stockholder has the legal capacity or requisite entity power and authority,
as the case may be, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. If Stockholder is an entity, it is duly
organized, validly existing and in good standing under the laws of the state of
its formation, and has taken all necessary entity action to authorize the
execution, delivery and performance of this Agreement.

 

(c) This Agreement has been duly executed and delivered by Stockholder and,
assuming this Agreement constitutes a legally valid and binding obligation of
Parent and Sub, this Agreement constitutes a legal, valid and binding obligation
of Stockholder, enforceable against Stockholder in accordance with its terms,
subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

(d) If Stockholder is an individual and the Shares constitute community property
or otherwise require spousal approval in order for this Agreement to be a
legally valid and binding obligation of Stockholder, this Agreement has been
duly executed and delivered by Stockholder’s spouse and, assuming this Agreement
is a legal, valid and binding obligation of Parent and Sub, constitutes a legal,
valid and binding obligation of Stockholder’s spouse, enforceable against such
spouse in accordance with its terms, subject to (i) laws of general application
relating to bankruptcy, insolvency and the relief of debtors, and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies.

 

(e) Neither the execution and delivery of this Agreement nor the consummation by
Stockholder of the transactions contemplated hereby will result in a violation
of, or a default under, or conflict with or give to others any right to
terminate, amend, accelerate or cancel any right or obligation under, or result
in the creation of any Lien (as defined below) on any Shares pursuant to, any
contract, trust, commitment, agreement, understanding, arrangement or
restriction of any kind to which Stockholder is a party or by which Stockholder
or Stockholder’s assets are bound. The consummation by Stockholder of the

 

--------------------------------------------------------------------------------


 

transactions contemplated hereby will not (i) violate any provision of any law,
order, settlement, judgment, injunction or decree applicable to Stockholder,
(ii) if Stockholder is an entity, conflict with or violate Stockholder’s
organizational documents (iii) require any consent, approval, or notice under
any law applicable to Stockholder other than (x) as required under the Exchange
Act and the rules and regulations promulgated thereunder and/or (y) where the
failure to obtain such consents or approvals or to make such notifications,
would not, individually or in the aggregate, prevent or materially delay the
performance by Stockholder of any of its obligations under this Agreement.

 

(f) The Shares and the certificates, if any, representing the Shares owned by
Stockholder are now, and at all times during the term hereof will be, held by
Stockholder, by a nominee or custodian for the benefit of Stockholder or by the
Paying Agent for the Offer, free and clear of all Encumbrances, claims, proxies,
voting trusts or agreements, options, rights (other than community property
interests, if any, applicable to an individual Stockholder), understandings or
arrangements or any other liens or restrictions whatsoever on title, transfer,
or exercise of any rights of a Stockholder in respect of such Shares
(collectively, “Liens”), except for (i) any such Liens arising hereunder,
(ii) any applicable restrictions on transfer under state or federal securities
laws, (iii) any rights, agreements, understandings or arrangements that
represent solely a financial interest in cash received upon sale of the Shares
and (iv) any Liens that could not reasonably be expected, either individually or
in the aggregate, to materially impair the ability of the Stockholder to perform
fully its obligations hereunder on a timely basis (collectively, “Permitted
Liens”).

 

(g) Stockholder has full voting power, full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Shares and except for Permitted Liens (none of which will
prevent Stockholder from complying with the terms of this Agreement).

 

(h) There is no Legal Proceeding pending or, to the knowledge of Stockholder,
threatened against Stockholder at law or equity before or by any Governmental
Body that could reasonably be expected to impair or materially delay the
performance by Stockholder of Stockholder’s obligations under this Agreement.

 

(i) Stockholder has received and reviewed a copy of the Merger Agreement.
Stockholder understands and acknowledges that Parent and Sub are entering into
the Merger Agreement in reliance upon Stockholder’s execution, delivery and
performance of this Agreement.

 

(j) No broker, investment bank, financial advisor or other Person is entitled to
any broker’s, finder’s, financial adviser’s or similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Stockholder in its capacity as such.

 

SECTION 2. Representations and Warranties of Parent and Sub. Each of Parent and
Sub hereby, jointly and severally, represents and warrants to Stockholder as
follows:

 

(a) Each of Parent and Sub is an entity duly formed, validly existing and in
good standing under the laws of its jurisdiction of formation, and each of
Parent and Sub has all requisite entity power and authority to execute and
deliver this Agreement and the Merger Agreement and to consummate the
transactions contemplated hereby and thereby, and has taken all necessary entity
action to authorize the execution, delivery and performance of this Agreement
and the Merger Agreement.

 

(b) This Agreement and the Merger Agreement have been duly authorized, executed
and delivered by each of Parent and Sub, and, assuming such agreements
constitute legally valid and binding obligations of the other parties thereto,
this Agreement and the Merger Agreement constitute the legally valid and binding
obligations of each of Parent and Sub, enforceable against each of them in
accordance with their terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.

 

SECTION 3. Tender of the Shares.

 

(a) Stockholder hereby agrees that, unless the Offer is earlier terminated or
withdrawn by Sub, they shall duly tender (and deliver any certificates
evidencing) the Shares beneficially held by them, or cause their respective
Shares to be duly tendered, into the Offer promptly following, and in any event
no later than the tenth (10th) Business Day following Stockholder’s receipt of
the Offer Documents, in accordance with the procedures set forth in the Offer
Documents, free and clear of all Liens (other than Permitted Liens); provided
that Parent and Sub agree that Stockholder may withdraw its Shares from the
Offer at any time following (x) the date that the Offer is terminated, withdrawn
or expired or (y) the termination of this Agreement or the Merger Agreement or
as otherwise provided pursuant to Section 9 hereof or (z) there has been and
remains in

 

--------------------------------------------------------------------------------


 

effect a Company Adverse Recommendation Change.

 

(b) Stockholder hereby agrees that once the Shares are tendered into the Offer,
Stockholder will not withdraw any Shares from the Offer unless and until (x) the
date that the Offer is terminated, withdrawn or expired or (y) the termination
of this Agreement or the Merger Agreement or as otherwise provided pursuant to
Section 9 hereof or (z) there has been and remains in effect a Company Adverse
Recommendation Change.

 

(c) Stockholder hereby (i) waives and agrees not to exercise any rights of
appraisal or rights to dissent from the Merger that Stockholder may have, and
(ii) agrees not to commence or join in, and agrees to take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or otherwise, against Parent, Sub, the Company or any of their
respective successors (x) challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement or (y) alleging a breach of any
fiduciary duty of any Person in connection with the negotiation and entry into
the Merger Agreement.

 

(d) If the Offer is terminated or withdrawn by Sub, or the Merger Agreement or
this Agreement is terminated prior to the purchase of the Shares in the Offer,
or there shall occur and remain in effect a Company Adverse Recommendation
Change, Parent and Sub shall promptly (and in any event no later than the fifth
(5th) Business Day) return, and shall cause any depository or paying agent
acting on behalf of Parent and Sub, to return all tendered Shares to
Stockholder.

 

SECTION 4. Transfer of the Shares; Other Legal Proceedings.

 

(a) Prior to the termination of this Agreement, except as otherwise expressly
provided herein (including pursuant to Section 3, this Section 4 or Section 5)
or in the Merger Agreement, Stockholder shall not: (i) transfer, assign, sell,
gift-over, hedge, pledge or otherwise dispose (whether by sale, liquidation,
dissolution, dividend or distribution) of, enter into any derivative arrangement
with respect to, create or suffer to exist any Liens (other than Permitted
Liens) on or consent to any of the foregoing (“Transfer”), any or all of
Stockholder’s Equity Interests in the Company, including any Company Stock
Options and Shares, or any right or interest therein; (ii) enter into any
contract, option or other agreement, arrangement or understanding other than a
Permitted Lien (provided such Permitted Lien shall not prevent Stockholder from
complying with the terms of this Agreement) with respect to any Transfer;
(iii) grant any proxy, power-of-attorney or other authorization or consent with
respect to any of Stockholder’s Equity Interests in the Company, including the
Shares or Stockholder’s Company Stock Options, Company Restricted Shares or
Company RSUs, with respect to any matter that is, or that is reasonably likely
to be exercised in a manner, inconsistent with the provisions hereof;
(iv) deposit any of Stockholder’s Equity Interests, including the Shares or
Stockholder’s Company Stock Options, Company Restricted Shares or Company RSUs,
into a voting trust, or enter into a voting agreement or arrangement with
respect to any of such Equity Interests, including the Shares or Stockholder’s
Company Stock Options, Company Restricted Shares or Company RSUs; or
(v) knowingly, directly or indirectly, take or cause the taking of any other
action that would restrict, limit or interfere with the performance of
Stockholder’s obligations hereunder or the transactions contemplated hereby,
excluding any bankruptcy filing. Any action taken in violation of the foregoing
sentence shall be null and void ab initio. If any involuntary Transfer of any of
Stockholder’s Equity Interests in the Company, including the Shares or
Stockholder’s Company Stock Options, Company Restricted Shares or Company RSUs,
shall occur (including, but not limited to, a sale by Stockholder’s trustee in
any bankruptcy, or a sale to a purchaser at any creditor’s or court sale), the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Equity Interests, including the Shares and Stockholder’s Company Stock Options,
Company Restricted Shares and Company RSUs, subject to all of the restrictions,
liabilities and rights under this Agreement, which shall continue in full force
and effect until valid termination of this Agreement. “Equity Interest” means
any share, capital stock, partnership, limited liability company, member or
similar interest in any Person, and any option, warrant, right or security
convertible, exchangeable or exercisable therefor or other instrument,
obligation or right the value of which is based on any of the foregoing, in each
case issued, granted, entered into, agreed to or authorized by such Person.

 

(b) Stockholder agrees that it shall not become a member of a “group” (as that
term is used in Section 13(d) of the Securities Exchange Act) with respect to
any Equity Interests in the Company, including shares of Company Common Stock,
Company Stock Options, Company Restricted Shares, Company RSUs or any other
voting securities of the Company, for the purpose of opposing or competing with
or knowingly taking any actions inconsistent with the transactions contemplated
by the Merger Agreement, provided, however, this Section 4(b) shall not apply if
(i) the Merger Agreement shall have been terminated in accordance with its terms
or (ii) this Agreement shall have been terminated in accordance with Section 9.

 

(c) Notwithstanding the foregoing, Stockholder may make (i) Transfers of Shares
by will or by operation of law or other Transfers to immediate family members,
trusts for the benefit of Stockholder, any immediate family member of
Stockholder, charity or other Transfers for estate planning purposes, or upon
the death of Stockholder, in which case any such transferee shall agree in
writing to be bound by this Agreement prior to the consummation of any such
Transfer, and (ii) with

 

--------------------------------------------------------------------------------


 

respect to Stockholder’s Company Stock Options which expire on or prior to the
End Date and Company Restricted Shares that vest on or prior to the End Date,
Transfers of Shares to the Company (I) in payment of the exercise price
applicable to each such Company Option (II) in order to satisfy required
withholding taxes applicable upon the exercise of such Company Stock Options or
the vesting of such Company Restricted Shares, and (iii) other Transfers of
Shares as Parent may otherwise agree in writing in its sole discretion.

 

SECTION 5. Voting of Shares; Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a) Without in any way limiting Stockholder’s right to vote Stockholder’s Shares
in Stockholder’s sole discretion on any other matters that may be submitted to a
vote of the Company’s stockholders consent or other approval, at every meeting
of stockholders of the Company called, and at every adjournment or postponement
thereof, Stockholder shall, or shall cause the holder of record of the Shares on
any applicable record date to, (i) appear at each such meeting or otherwise
cause all of Stockholder’s Shares entitled to vote to be counted as present
thereat for purposes of calculating a quorum and (ii) vote all Shares
beneficially owned or controlled by Stockholder and entitled to vote at each
such meeting (the “Vote Shares”) (A) in favor of (x) the adoption of the Merger
Agreement and the approval of the Merger and the other transactions contemplated
by the Merger Agreement and (y) the approval of any proposal to adjourn or
postpone the meeting to a later date if there are not sufficient votes for the
adoption and approval of the Merger Agreement and the transactions contemplated
thereby on the date on which such meeting is held, (B) against (x) any action or
agreement that would reasonably be expected to in any material respect impede,
interfere with or prevent the Offer or the Merger, including, but not limited
to, any reorganization, recapitalization or liquidation involving the Company or
any Subsidiary of the Company, (y) any Acquisition Proposal and any action in
furtherance of any Acquisition Proposal and (z) any action, proposal,
transaction or agreement that would reasonably be expected to result in a breach
of any covenant, representation or warranty or any other obligation or agreement
of Stockholder under this Agreement and/or (C) in favor of any other matter
necessary for consummation of the transactions contemplated by the Merger
Agreement that is considered at any such meeting of the Company’s stockholders.

 

(b) Stockholder hereby irrevocably grants to, and appoints, Parent and any duly
appointed designee thereof, Stockholder’s proxy and attorney-in-fact (with full
power of substitution), for and in the name, place and stead of Stockholder, to
attend any meeting of the stockholders of the Company on behalf of Stockholder
solely with respect to the matters set forth in Section 5(a), to include such
Shares in any computation for purposes of establishing a quorum at any such
meeting of stockholders of the Company, and to vote all Vote Shares, or to grant
a consent or approval in respect of the Vote Shares, in connection with any
meeting of the stockholders of the Company or any action by written consent in
lieu of a meeting of stockholders of the Company in a manner consistent with the
provisions of Section 5(a), Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 5(b) is given in connection with the execution
of the Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of the Stockholder under this Agreement. Stockholder
further affirms that the irrevocable proxy is coupled with an interest and,
except as set forth in this Section 5(b) or Section 9, is intended to be
irrevocable in accordance with the provisions of Section 212 of the DGCL.
Stockholder hereby agrees to cause any other record owner of any Shares
beneficially owned by Stockholder to appoint Parent proxy and attorney-in-fact
in respect of such Shares in accordance with this Section 5(b).

 

(c) Stockholder hereby represents that any proxies heretofore given in respect
of the Shares, if any, are revocable, and hereby revokes such proxies.

 

(d) Notwithstanding the foregoing, Stockholder shall retain at all times the
right to vote the Shares held by it in its sole discretion and without any other
limitation on those matters other than those set forth in this Section 5 that
are at any time or from time to time presented for consideration to the
Company’s Stockholders generally.

 

(e) The obligations set forth in this Section 5 shall apply to Stockholder
unless and until the earliest to occur of (x) the termination of this Agreement
or the Merger Agreement or as otherwise provided pursuant to Section 9 or
(y) there has been and remains in effect a Company Adverse Recommendation
Change.

 

(f) Stockholder hereby (i) waives and agrees not to exercise any rights of
appraisal or rights to dissent from the Merger that Stockholder may have, and
(ii) agrees not to commence or join in, and agrees to take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or otherwise, against Parent, Sub, the Company or any of their
respective representatives or successors (x) challenging the validity of, or
seeking to enjoin the operation of, any provision of this Agreement or
(y) alleging a breach of any fiduciary duty of the Company Board in connection
with the negotiation and entry into the Merger Agreement.

 

SECTION 6. Acquisition Proposals; No Solicitation. Stockholder will notify
Parent and Sub immediately following Stockholder’s becoming aware of any
Acquisition Proposal being received by, or, in connection with any Acquisition
Proposal,

 

--------------------------------------------------------------------------------


 

any information being requested from or any negotiations or discussions being
sought to be initiated or continued with, Stockholder or Stockholder’s
Representatives, if any, which notice shall include the identity of the Person
making such information request or Acquisition Proposal and the material terms
and conditions of such Acquisition Proposal or information request. Stockholder
shall not, nor shall it authorize or permit any of his, her or its
Representatives to, directly or indirectly, (A) initiate, solicit, propose or
encourage (including by providing information), or take any other action
designed to, or which is reasonably expected to, facilitate, any Acquisition
Proposal, (B) enter into any agreement with respect to any Acquisition Proposal
or (C) engage in, continue or otherwise participate in any discussions or
negotiations regarding, or provide to any Person any information or data
concerning the Company or any Subsidiary of the Company relating to, or
otherwise cooperate with, any proposal that constitutes, or is reasonably
expected to lead to, any Acquisition Proposal. Stockholder shall, and shall
cause its Representatives to, immediately cease all discussions and negotiations
with any Person that may be ongoing with respect to any proposal that
constitutes, or is reasonably expected to lead to, any Acquisition Proposal and
request the prompt return or destruction of all confidential information
previously furnished. “Representatives” means, with respect to Stockholder, any
Subsidiary of such Stockholder and such Stockholder’s and each of its
Subsidiaries’ directors, officers, employees, investment bankers, financial
advisors, attorneys, accountants and other advisors, agents and representatives.

 

SECTION 7. Directors and Officers. This Agreement shall apply to Stockholder
solely in Stockholder’s capacity as a holder of Company Common Stock, Company
Stock Options, Company Restricted Stock, Company RSUs and/or other Equity
Interests in the Company and not (if applicable) in Stockholder’s capacity as a
director, officer or employee of the Company or in Stockholder’s capacity as a
trustee or fiduciary of any employee benefit plan or trust. Notwithstanding any
provision of this Agreement to the contrary, Stockholder makes no agreement or
understanding in this Agreement in Stockholder’s capacity (if applicable) as a
director or officer of the Company or any of its Subsidiaries and nothing in
this Agreement shall (or shall require Stockholder to attempt to) limit or
restrict any actions or omissions of a director and/or officer of the Company,
including the exercise of his or her fiduciary duties as a director and/or
officer of the Company or in his or her capacity as a trustee or fiduciary of
any employee benefit plan or trust or prevent or be construed to create any
obligation on the part of any director and/or officer of the Company or any
trustee or fiduciary of any employee benefit plan or trust from taking any
action in his or her capacity as such director, officer, trustee and/or
fiduciary.

 

SECTION 8. Further Assurances. Each party shall execute and deliver any
additional documents and take such further actions as may be reasonably
necessary or desirable to carry out all of the provisions hereof, including all
of the parties’ obligations under this Agreement, including without limitation
to vest in Parent the power to vote the Shares to the extent contemplated by
Section 5.

 

SECTION 9. Termination.

 

(a) This Agreement, and all rights and obligations of the parties hereunder,
shall terminate immediately upon the earliest to occur of the following:

 

(i) termination of the Merger Agreement in accordance with its terms;

 

(ii) the Effective Time;

 

(iii) any change to the terms of the Offer or the Merger without the prior
written consent of Stockholder that (A) reduces the Offer Price or the Merger
Consideration (subject to adjustments in compliance with Section 2.08 of the
Merger Agreement) or (B) changes the form of consideration payable in the Offer
or the Merger;

 

(iv) the Offer shall have terminated or the Expiration Date shall have occurred,
in each case, without acceptance for payment of the Shares pursuant to the
Offer; or

 

(v) the mutual written consent of Parent and Stockholder.

 

(b) Upon termination of this Agreement, (i) all obligations of the parties under
this Agreement will terminate, without any liability or other obligation on the
part of any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party shall have any claim against another (and no
person shall have any rights against such party), whether under contract, tort
or otherwise, with respect to the subject matter hereof and (ii) Stockholder
shall be permitted to withdraw Stockholder’s Shares tendered pursuant to the
Offer; provided, however, that the termination of this Agreement shall not
relieve any party from liability arising from any breach prior to such
termination.

 

(c) Section 12 and this Section 9(c) shall survive the termination of this
Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 10. Public Announcements. Stockholder agrees that any public
announcements by Stockholder relating to the transactions contemplated by this
Agreement and the Merger Agreement will solely be in Stockholder’s capacity as a
director or officer of the Company, and any such public announcement shall be
governed by the terms and conditions of the Merger Agreement, subject to
Stockholder’s ability to comply with required disclosures relating to this
Agreement under the federal securities laws. Stockholder (i) consents to and
authorizes the publication and disclosure by Parent and its Affiliates of
Stockholder’s identity and holding of the Shares and the nature of Stockholder’s
commitments and obligations under this Agreement in any announcement or
disclosure required by the SEC or other Governmental Authority, the Offer, or
any other disclosure document Parent reasonably determines to be necessary in
connection with the Offer, Merger or any of the other transactions contemplated
by the Merger Agreement or this Agreement, and (ii) agrees promptly to give to
Parent any information it may reasonably require for the preparation of any such
disclosure documents. Stockholder agrees to promptly notify Parent of any
required corrections with respect to any written information supplied by it
specifically for use in any such disclosure document, if and to the extent that
any shall have become false or misleading in any material respect.

 

SECTION 11. Adjustments. In the event (a) of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company on, of or
affecting the Shares or (b) that Stockholder shall become the beneficial and/or
record owner of any additional shares of Company Common Stock after the date of
this Agreement, then the terms of this Agreement shall apply to the shares of
Company Common Stock owned beneficially and/or of record by Stockholder
immediately following the effectiveness of the events described in clause (a) or
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Shares hereunder. In the event that
Stockholder shall become the beneficial owner of any other securities entitling
the holder thereof to vote or give consent with respect to the matters set forth
in Section 5, then the terms of Section 5 shall apply to such other securities
as though they were Shares hereunder.

 

SECTION 12. Miscellaneous.

 

(a) Notices. All notices, requests, claims, demands or other communications
required or permitted under, or otherwise in connection with, this Agreement
shall be in writing and shall be deemed to have been duly given if delivered
personally, sent via electronic mail (receipt confirmed), sent by facsimile
(receipt confirmed) or sent by a nationally recognized overnight courier
(providing proof of delivery) to the parties at the following addresses (or at
such other address for a party as shall be specified by like notice):

 

If to Stockholder, to:

 

Eric Semler

TCS Capital Management LLC
888 Seventh Ave, Suite 1504
New York, New York 10019

Email: eric@tcscapital.com; lauren@tcscapital.com
Phone: (212) 621 8760

 

with copies (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz
51 W. 52 Street
New York, New York 10019
Attention: David E. Shapiro; Kendall F. Handler
E-mail: DEShapiro@wlrk.com; KFHandler@wlrk.com
Facsimile: (212) 403-2000

 

If to Parent or Sub, to:

 

GameStop Corp.
625 Westport Parkway

Grapevine, Texas 76051

Attention:  Robert A. Lloyd

Facsimile:  (817) 722-7766

Email: RobLloyd@gamestop.com

 

with a copy to (which shall not constitute notice):

 

--------------------------------------------------------------------------------


 

Pepper Hamilton LLP

3000 Two Logan Square

18th and Arch Streets

Philadelphia, PA 19103

Attn: Michael H. Friedman, Esq.

Email: Friedmanm@pepperlaw.com

 

(b) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(c) Counterparts. This Agreement may be executed by PDF or facsimile and in
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

(d) Entire Agreement, No Third-Party Beneficiaries. This Agreement
(i) constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement and (ii) is not intended to confer, nor shall
it confer, upon any Person other than the parties hereto any rights or remedies
or benefits of any nature whatsoever, other than the Company which is an express
third-party beneficiary of Section 5(f) of this Agreement.

 

(e) Governing Law, Jurisdiction. This Agreement, and all claims or causes of
action (whether at Law, in contract or in tort) that may be based upon, arise
out of or relate to this Agreement or the negotiation, execution or performance
hereof shall be construed, performed and enforced in accordance with the Laws of
the State of Delaware without giving effect to its principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of the Laws of another jurisdiction. Any Action against, arising
out of or relating to this Agreement or the transactions contemplated hereby,
shall be brought solely and exclusively in the Court of Chancery of the State of
Delaware; provided that if (and only after) such court determines that it lacks
subject matter jurisdiction over any such Action, such Action shall be brought
solely and exclusively in the federal courts of the United States located in the
State of Delaware; provided, further, that if (and only after) both the Court of
Chancery of the State of Delaware and the federal courts of the United States
located in the State of Delaware determine that they lack subject matter
jurisdiction over any such legal Action, such Action shall be brought in any
state court in the State of Delaware having subject matter jurisdiction. Each of
the parties agrees that a final judgment (subject to any appeals therefrom) in
any such Action shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable Law. Each
party hereby irrevocably submits to the exclusive jurisdiction of such courts,
in accordance with the foregoing order of priority, in respect of any Action
arising out of or relating to this Agreement or the transactions contemplated
hereby, and hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any Action arising out of or relating
to this Agreement or the transactions contemplated hereby in any such court in
accordance with the provisions of this Section 12(e). Each of the parties hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereby irrevocably and unconditionally
consents to service of process in the manner provided for notices in
Section 12(a). Nothing in this Agreement will affect the right of any party to
serve process in any other manner permitted by applicable Law.

 

(f) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
ANY CONTROVERSY INVOLVING ANY OF PARENT OR ITS AFFILIATES OR THEIR
REPRESENTATIVES UNDER THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11(F).

 

(g) Assignment; Binding Nature. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior

 

--------------------------------------------------------------------------------


 

written consent of the other parties, except that Parent and Sub may assign, in
their sole discretion and without the consent of any other party, any or all of
their rights, interests and obligations hereunder to each other or to one or
more direct or indirect wholly-owned Subsidiaries of Parent, and any such
assignee may thereafter assign, in its sole discretion and without the consent
of any other party, any or all of its rights, interests and obligations
hereunder to one or more additional direct or indirect wholly-owned Subsidiaries
of Parent, in each case to which it assigns its obligations under the Merger
Agreement after providing written notice to Stockholder at least two
(2) Business Days prior to such assignment; provided, that no such assignment
shall relieve the assigning party of any of their respective obligations under
this Agreement. Any assignment in violation of the preceding sentence shall be
void. Subject to the preceding two sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.

 

(h) Severability of Provisions. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect, insofar as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in a mutually acceptable manner so that the
transactions contemplated by this Agreement are fulfilled to the greatest extent
possible.

 

(i) Specific Performance. The parties agree that irreparable damage would occur
and that the parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
each party shall be entitled to an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which they are entitled
at law or in equity, and each party waives any requirement for the securing or
posting of any bond in connection with the remedies referred to in this
Section 12(i).

 

(j) Amendment. No amendment or modification of this Agreement shall be effective
unless it shall be in writing and signed by each of the parties hereto, and no
waiver or consent hereunder shall be effective against any party unless it shall
be in writing and signed by such party.

 

(k) No Recourse. Parent and Sub agree that Stockholder (in Stockholder’s
capacity as a stockholder of the Company) will not be liable for claims, losses,
damages, expenses or other liabilities or obligations resulting from or related
to the Merger Agreement or the Offer, including the Company’s breach of the
Merger Agreement.

 

(l) No Presumption. This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

(m) No Ownership Interest. Except as otherwise specifically provided herein,
nothing contained in this Agreement shall be deemed to vest in Parent or Sub any
direct or indirect ownership or incidence of ownership of or with respect to the
Shares. All rights, ownership and economic benefits of and relating to the
Shares shall remain vested in and belong to Stockholder and neither Parent nor
Sub shall have any authority to manage, direct, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct such Person in the voting of any of the Shares
(except as otherwise specifically provided herein) or in the performance of
Stockholder’s duties or responsibilities as a stockholder of the Company.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
TENDER AND SUPPORT AGREEMENT

 

IN WITNESS WHEREOF, Parent, Sub and Stockholder have caused this Agreement to be
duly executed and delivered as of the date first written above.

 

GAMESTOP CORP.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

/s/ Michael P. Hogan

 

 

Name:

Michael P. Hogan

 

 

Title:

EVP Strategy and Business Development

 

 

 

 

 

 

 

 

 

GADGET ACQUISITION, INC.

 

 

 

 

 

By:

 

 

 

 

/s/ Michael P. Hogan

 

 

Name:

Michael P. Hogan

 

 

Title:

EVP Strategy and Business Development

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
TENDER AND SUPPORT AGREEMENT

 

/s/ Eric Semler

 

Eric Semler

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
TENDER AND SUPPORT AGREEMENT

 

 

The undersigned (x) understands that pursuant to the provisions of the attached
Agreement, the undersigned’s spouse agrees to vote Shares and grant proxies with
respect thereto, all as provided in the Agreement (capitalized terms being
defined in the Agreement), (y) understands that the undersigned may have a
community property or other interest in such Shares, and (z) consents to such
agreement to vote and agrees to be bound by each and every provision of the
Agreement.

 

 

 

 

 

/s/Tracy Chutorian Semler

 

Tracy Chutorian Semler

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

NAME AND ADDRESS

 

COMPANY
COMMON
STOCK

 

COMPANY
RESTRICTED
STOCK

 

COMPANY
STOCK
OPTIONS

 

COMPANY
RSUs*

 

 

 

 

 

 

 

 

 

 

 

Eric Semler
TCS Capital Management LLC
888 Seventh Ave, Suite 1504
New York, New York 10019

 

656,631

 

0

 

7,000

 

8,601

 

 

 

 

 

 

 

 

 

 

 

TOTAL  

 

656,631

 

0

 

7,000

 

8,601

 

 

--------------------------------------------------------------------------------

* Company RSUs represent vested RSUs, for which the Director has deferred
settlement. The shares underlying the RSUs are being held at the Company’s
transfer agent until such time as the Director ceases serving on the Company’s
Board of Directors.

 

--------------------------------------------------------------------------------